Citation Nr: 0324949	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  02-07 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of healed 
fracture, subcondylar region of left mandible, with 
temporomandibular joint (TMJ) dysfunction and deterioration 
of left mandibular condyle, currently evaluated as 30 percent 
disabling.


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel




INTRODUCTION


The veteran served on active duty from February 1976 to 
February 1979.  

Service connection for a fracture of the left mandible was 
granted in a March 1979 Department of Veterans Affairs (VA)  
rating decision.  A noncompensable disability rating was 
assigned.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision issued 
by the VA Regional Office (RO) in St. Petersburg, Florida 
which granted the veteran an increased rating for his 
service-connected jaw condition, now characterized as 
residuals of healed fracture, subcondylar region of left 
mandible, with temporomandibular joint (TMJ) dysfunction and 
deterioration of left mandibular condyle, from noncompensably 
disabling to 30 percent.


REMAND

After a review of the record, and for the reasons explained 
immediately below, the Board has concluded that additional 
evidentiary development must be completed before appellate 
review of this claim.  

In several statements, the veteran has referenced receiving 
VA dental treatment at the VA outpatient clinic in Orlando, 
Florida and at the VA hospital in Tampa, Florida.  A computer 
printout that accompanied the December 2000 VA examination 
report, which reflected dental treatment in October and 
November 2000 in Orlando.  None of the veteran's dental VA 
treatment records have been obtained, and this must be done.



In addition, upon remand, the veteran should be afforded an 
additional VA examination.  An examination which was 
conducted in 2000 was not informed by the veteran's private 
treatment records, which were received in 2001, and without 
review of recent VA treatment records, since those records 
are not in the file.  

Accordingly, this case is remanded for the following action:

1.  Obtain the veteran's dental treatment 
records from the VA facilities in Orlando 
and Tampa which pertain to treatment 
since 1999.  All efforts to obtain VA 
records should be fully documented, and 
the VA facility must provide a negative 
response if records are not available.

2.  After obtaining the veteran's VA 
treatment records, schedule him for a VA 
dental examination.  Provide the claims 
file to the examiner for review, and the 
examiner should note that the file was 
reviewed.

The examiner should provide complete 
findings as to the current symptomatology 
associated with the service-connected 
residuals of healed fracture, subcondylar 
region of left mandible, [(classified to 
include temporomandibular joint (TMJ) 
dysfunction and deterioration of left 
mandibular condyle on the December 2000 
VA examination].  The examination report 
should specifically detail the extent of 
the veteran's temporomandibular 
articulation and how much loss of 
mandible, if any, is present.

3.  After conducting any other 
development deemed to be appropriate, 
readjudicate the claim.  The claimed 
benefits remain denied, issue the veteran 
a supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs 
expeditious handling of all cases that have been remanded by 
the Board.  See M21-1, Part IV, paras. 8.43 and 38.02.




	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




